17 F.3d 396
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Morris BUCKLES, Defendant-Appellant.
No. CA 92-30507.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 3, 1994.*Decided Feb. 14, 1994.

Before:  WRIGHT, CANBY and T.G. NELSON, Circuit Judges.
ORDER
In light of the government's confession of error, we REVERSE the conviction and sentence, and REMAND this matter to the district court to permit appellant to enter a new plea.   See United States v. Jaramillo-Suarez, 857 F.2d 1368 (9th Cir.1988).
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App. 34(a).  Ninth Circuit Rule 34-4